Citation Nr: 1626117	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  15-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an earlier effective date prior to February 14, 2014 for the grant of service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to February 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 RO decision that granted service connection and a 70 percent rating for depressive disorder, effective February 14, 2014.  The Veteran appealed for an earlier effective date.

A videoconference hearing was held in December 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran after the Board hearing.  As this evidence was submitted after the substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU), as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court)  decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to an earlier effective date for a TDIU will be the subject of a later Board decision, if ultimately necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of whether a December 2009 decision that denied service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE) has been raised by the Veteran at his Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

FINDINGS OF FACT

1.  The Veteran's prior claim of service connection for a psychiatric disorder, then claimed as PTSD, was denied in a December 2009 rating decision that also denied service connection for a personality disorder.  A timely notice of disagreement was received from the Veteran as to this decision, and a statement of the case was issued in May 2010.  The Veteran did not perfect an appeal of this decision.

2.  After the final December 2009 decision, no formal or informal claim for service connection for a psychiatric disorder was received from the Veteran prior to February 14, 2014.

CONCLUSION OF LAW

The criteria are not met for an effective date earlier than February 14, 2014 for the grant of service connection for depressive disorder.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, a pre-adjudication notice letter regarding the Veteran's initial service connection claim was sent to the Veteran in March 2014, prior to the June 2014 decision on appeal.

With regard to the appeal for an earlier effective date for the award of service connection for depressive disorder, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO has obtained service treatment records (STRs), service personnel records, private and VA medical records, and arranged for a VA compensation examination to determine the etiology of his depressive disorder.

Further, to the extent the Veteran contends that an earlier effective date should be assigned for depressive disorder on the basis that he had a psychiatric disorder that was treated prior to February 2014, this argument is unavailing, as governing regulation provides that a report of examination or hospitalization will be accepted as an informal claim for benefits only if the condition is already service connected.  See 38 C.F.R. § 3.157.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to events in service and his prior claim for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date

In the June 2014 rating decision on appeal, the RO granted service connection for PTSD, retroactively effective on February 14, 2014.  The Veteran believes the effective date of this award should be earlier.  In a June 2015 substantive appeal, he asserted that an earlier effective date of June 9, 2009 should be assigned, because he claimed service connection for depression on that date, and because he was not given a VA examination in 2009.

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and a "claim" is defined broadly as a written communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a specific benefit under the laws administered by VA.  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The mere presence of a disability does not establish an intent on the part of a Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Once service connection has been established for a disability, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran's DD Form 214 reflects that he served on active duty from July 2001 to February 2004, and was discharged under honorable conditions on the basis of a personality disorder.  Service personnel and treatment records demonstrate that the Veteran was noted to have a personality disorder in service, and was discharged for this reason.  Service treatment records reflect that he reported a history of attention-deficit disorder, and said he was previously on medication for this disorder.

In August 2004, the Veteran submitted his original claim for VA compensation benefits, and claimed service connection for a vision disorder, hearing loss and tinnitus.  He did not claim service connection for a psychiatric disorder.

The Veteran filed his original claim of service connection for a psychiatric disorder, then claimed as PTSD, in November 2009.  In an April 2010 statement in support of his claim for service connection for PTSD, he described in-service stressors and asserted that he had behavior changes of depression and undereating after the stressors.

In a December 2009 rating decision, the RO denied the Veteran's claim of service connection for PTSD, and also denied service connection for a personality disorder on the basis that it is a constitutional/developmental abnormality.  The Veteran was notified of this decision by a letter dated in January 2010.  A timely notice of disagreement was received from the Veteran in April 2010 as to this decision, and a statement of the case was issued in May 2010.  The Veteran did not timely perfect an appeal of this decision nor was new and material evidence submitted during the appeal period.  Thus, the December 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

On February 14, 2014, the Veteran filed a claim of service connection for an acquired mental condition.  The RO determined that this was a request to reopen a previously denied claim for service connection for an acquired mental disorder. 
See Velez v. Shinseki, 23 Vet. App. 199 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On VA mental disorders compensation examination in June 2014, the examiner diagnosed alcohol use disorder, severe, other unspecified depressive disorder, and lifelong unspecified personality disorder, with schizoid and avoidant traits.  The examiner opined that the Veteran had a well-documented lifetime history of depression and personality disorder which clearly predated military service, and was currently present.  The examiner opined that it is at least as likely as not that his pre-existing condition was aggravated by military service. 

In the June 2014 rating decision on appeal, the RO established service connection for a depressive disorder, effective from February 14, 2014, the date of his claim, and the Veteran appealed for an earlier effective date.

In April 2015, the Veteran submitted a copy of a VA Form 21-4138 (Statement in Support of Claim) that was signed and dated by him on June 9, 2009.  In this form, he stated that he wanted to submit a claim for an acquired psychiatric condition to include depression.  There is no date stamp on this document other than the one dated in April 2015.

At his December 2015 Board hearing, the Veteran's representative admitted that the Veteran did not file a substantive appeal in response to the prior statement of the case, but asked the Board to consider the Veteran's mindset (as a victim of personal assault in service) with regard to his choice, and also because he reportedly got the "runaround" from the RO with regard to his claim.  The representative stated that the proper effective date might not be in February of 2009, but should be prior to February of 2014, and essentially contended that the Veteran's psychiatric disorder manifested well prior to that date, and his personality changed after he suffered an assault in service.  The Veteran's representative also noted the legal standards of establishing PTSD due to military sexual trauma (MST) have been eased, and also that during the period between 2010 and the current appeal, the Veteran had legal problems and was in prison.  

When the VLJ asked the Veteran if he filed any claims after the denial of his initial claim in 2009 and his receipt of  the statement of the case, the Veteran did not recall, and his representative said that based on his review of the file, he did not file a subsequent claim.  The Veteran also said that he gave up on his claim for a time because it was causing anxiety for him.  

Turning to the question of whether an earlier effective date is warranted for the award of service connection for a depressive disorder, the Board finds there is no basis under the general effective date regulations for an effective date earlier than February 14, 2014.  As noted above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

To the extent that the Veteran contends that an earlier effective date should be granted for service connection for a psychiatric disorder based on his June 2009 VA Form 21-4138, the evidence does not show that this document was received prior to 2015, as there is no date stamp documenting its receipt by VA prior to April 2015.  Moreover, this document is dated prior to the final December 2009 rating decision that denied his original claim of service connection for a psychiatric disorder.

The Board finds that after the prior final denial in December 2009, no formal or informal claim for service connection for a psychiatric disorder was received from the Veteran prior to February 14, 2014.

To the extent the medical evidence of record reflects a diagnosis of a depressive disorder prior to his February 2014 claim, governing law provides that treatment records by themselves do not constitute informal claims when service connection has not yet been established for a condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002); see also Pacheco v. Gibson, 27 Vet. App. 21 (2014).  As the Veteran's psychiatric disorder (depressive disorder) was not service-connected until February 14, 2014, VA medical evidence showing a diagnosis of depressive disorder or any other psychiatric disorder prior to that date has no bearing on his claim for an earlier effective date for the award of service connection. 

Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the reopened claim. Consequently, the earliest possible effective date he may receive is February 14, 2014, the date of receipt of his reopened claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The appeal is denied.


ORDER

An earlier effective date prior to February 14, 2014 for the award of service connection for depressive disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


